Case 0:19-cv-62089-RAR Document 1 Entered on FLSD Docket 08/20/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              Case No.


 EMILIO PINERO,

                        Plaintiff,
 v.

 PALM SQUARE CENTER LLC,

                   Defendant.
 ________________________________/
                                           COMPLAINT

        Plaintiff, EMILIO PINERO, by his undersigned counsel, hereby files this Complaint and

 sues, PALM SQUARE CENTER LLC, for injunctive relief pursuant to the Americans with

 Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”), the ADA’s Accessibility

 Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”), and the Florida Building Code.

                                          JURISDICTION

        1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

  and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

  Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

                                              PARTIES

        2.      Plaintiff, EMILIO PINERO, is a resident of Florida and currently lives in Miami,

 and is sui juris. He is a qualified individual with disabilities under the ADA law. Mr. Pinero is a

 double leg amputee from the knees down. Mr. Pinero owns his own vehicle and does drive. He

 has visited the property, which forms the basis of this lawsuit and plan to return to the property

 to avail himself of the goods and services offered to the public at the property, and to determine

 whether the property has been made ADA compliant. His access to the facility and/or full and

                                                                                                       1
Case 0:19-cv-62089-RAR Document 1 Entered on FLSD Docket 08/20/2019 Page 2 of 7



 equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

 offered therein was denied and/or limited because of these disabilities, and will be denied and/or

 barriers to access and ADA violations which exist at the facility, including but not limited, to

 those set forth in the Complaint.

         3.      Independent of his personal desire to have access to this place of public

 accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

 situated disabled persons and is a "tester" for the purpose of asserting his civil rights and

 monitoring, ensuring, and determining whether places of public accommodation are in

 compliance with the ADA. Independent of other subsequent visits, Plaintiff also intends to visit

 the Premises regularly to verify its compliance or non-compliance with the ADA, and its

 maintenance of the accessible features of the Premises. In this instance, Plaintiff, in Plaintiff's

 individual capacity and as a "tester", visited the Premises, encountered barriers to access at the

 Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

 continue to suffer such harm and injury as a result of the illegal barriers to access and the

 violations of the ADA set forth herein. It is Plaintiff's belief that said violations will not be

 corrected without Court intervention, and thus Plaintiff will suffer legal harm and injury in the

 near future.

         4.      Defendant, PALM SQUARE CENTER LLC, transacts business in the State of

  Florida and within this judicial district. Defendant is the owner and/or representative of the

  owner and/or operator of the property, which is the subject of this action, located on or about

  9801-9965 Pines Blvd Pembroke Pines, Florida (hereinafter the “facility”).

         5.      The facility is in an area traveled by Plaintiff.




                                                                                                       2
Case 0:19-cv-62089-RAR Document 1 Entered on FLSD Docket 08/20/2019 Page 3 of 7



        6.      The Defendant’s facility is a public accommodation and service establishment,

  and although required by law to do so, it is not in compliance with the ADA and ADAAG.

        7.      In this instance, Mr. Pinero visited the facility and encountered barriers to access

  at the facility, and engaged barriers, suffered legal harm and injury, and will continue to suffer

  legal harm and injury as a result of the illegal barriers to access, and Defendant’s ADA

  violations set forth herein.

        8.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

  of the ADA violations that exist at the facility and the actions or inactions described herein.

        9.      All events giving rise to this lawsuit occurred in the State of Florida. Venue is

  proper in this Court as the premises are located in the Southern District.

                             FACTUAL ALLEGATIONS AND CLAIM

        10.     Mr. Pinero has attempted to and has, to the extent possible, accessed the facility,

  but could not do so because of his disabilities due to the physical barriers to access, dangerous

  conditions and ADA violations that exist at the facility that restrict and/or limit his access to the

  facility and/or the goods, services, facilities, privileges, advantages and/or accommodations

  offered therein, including those barriers, conditions and ADA violations more specifically set

  forth in this Complaint.

        11.     Mr. Pinero intends to visit the facility again in the near future in order to utilize all

  of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

  offered at the facility, but will be unable to do so because of his disability due to the physical

  barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

  and/or limit his access to the facility and/or accommodations offered therein, including those

  barriers conditions and ADA violations more specifically set forth in this Complaint.



                                                                                                        3
Case 0:19-cv-62089-RAR Document 1 Entered on FLSD Docket 08/20/2019 Page 4 of 7



        12.      Defendant has discriminated against Plaintiff and others with disabilities by

  denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

  advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

  and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

  and will continue to discriminate against Plaintiff and others with disabilities unless and until

  Defendant is compelled to remove all physical barriers that exist at the facility, including those

  specifically set forth herein, and make the facility accessible to and usable by persons with

  disabilities, including Plaintiff.

        13.      Defendant has discriminated against Mr. Pinero by failing to comply with the

  above requirements. A specific, although not exclusive, list of unlawful physical barriers,

  dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability

  (because of his disability) to access the facility and/or full and equal enjoyment of the goods,

  services, facilities, privileges, advantages and/or accommodations of the facility include:

                 A.      Non-compliant curb ramp due to slope on the south side of Sherwin
                         Williams contrary to ADA standards.
                 B.      Non-compliant designated disabled parking space due to slope on the
                         South side of Oncology contrary to ADA standards.
                 C.      Non-compliant curb ramp on the South side of Oncology contrary to ADA
                         standards.
                 D.      Non-compliant disabled parking space due to cross slopes in front of the
                         Marshal Arts unit contrary to ADA standards.
                 E.      Unlevel Changes that exceed ¼ inch and cross slope issues south of the
                         Marshall Ars and Oncology contrary to ADA standards.
                 F.      Non-compliant disabled parking space south of the hair salon contrary to
                         ADA standards.
                 G.      Non-compliant curb ramp due to slope on the south side of the hair salon
                         contrary to ADA standards.
                 H.      Non-compliant curb ramp due to slop south of Family Dentist unit
                         contrary to ADA standards.
                 I.      Non-compliant curb ramp on the north side of the Chiropractor contrary to
                         ADA standards.




                                                                                                       4
Case 0:19-cv-62089-RAR Document 1 Entered on FLSD Docket 08/20/2019 Page 5 of 7



                J.      Non-compliant disabled parking space due to slope and hole in access
                        aisle on the west side of the goldfish swim school unit contrary to ADA
                        standards.
                K.      Non-compliant ramp on the west side of the swim school contrary to ADA
                        standards.
                L.      The Dunkin Donuts (outparcel) has a noncompliant disabled parking space
                        due to slope on its east side contrary to ADA standards.
                M.      Non-compliant curb ramp on the east side of the Dunkin Donuts due to
                        cross slopes and no level landing at top of ramp contrary to ADA
                        standards.
                N.      Non-complaint curb ramp on the south side of the beauty salon contrary to
                        ADA standards.
                O.      Non-compliant curb ramp on the south side of the battery and bulb unit
                        contrary to ADA standards.
                P.      Non-compliant disabled parking spaces due to slope on the east and west
                        of the swim school contrary to ADA standards.
                Q.      No public sidewalk connection to plaza and it should be noted there is a
                        sidewalk on the east side of the plaza contrary to ADA standards.
                R.      The Dunkin Donuts does not have a connection to the public sidewalk
                        contrary to ADA standards.
                S.      The KFC (outparcel) has noncompliant exterior routes due to slope
                        contrary to ADA standards.
                T.      The KFC has non-compliant disabled parking spaces on the east and west
                        sides due to slopes and cross slopes contrary to ADA standards.
                U.      There is no public sidewalk connection at the KFC contrary to ADA
                        standards
                V.      The Thai Restaurant Supunnahong has the following ADA violations: has
                        non-compliant service counter, interior routes to the restroom and seating.
                        The restaurant bathroom has noncompliant maneuvering space at the door,
                        a lack of maneuvering space between a series of two doors, non-compliant
                        rear and side grab bars, non-compliant mirror, non-compliant maneuvering
                        space at stall door, non-compliant stall and main sink.

        14.   The above listing is not to be considered all-inclusive of the barriers, conditions or

 violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

 inspection of the facility in order to determine all of the discriminatory acts violating the ADA.

        15.    Mr. Pinero has attempted to gain access to the facility, but because of his disability

 has been denied access to, and has been denied the benefits of services, programs, and activities

 of the facility, and has otherwise been discriminated against and damaged by Defendant, because

 of the physical barriers, dangerous conditions and ADA violations set forth above, and expects to

                                                                                                       5
Case 0:19-cv-62089-RAR Document 1 Entered on FLSD Docket 08/20/2019 Page 6 of 7



 be discriminated against in the future, unless and until Defendant is compelled to remove the

 unlawful barriers and conditions and comply with the ADA.

         16.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

 Defendant modifies the Premises or modifies the policies and practices to accommodate

 individuals who have physical disabilities to confirm said modifications have been completed in

 accordance with the requirements of the ADA

         17.   The removal of the physical barriers, dangerous conditions and ADA violations set

 forth herein is readily achievable and can be accomplished and carried out without much

 difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

 36.304.

         18.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

 reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

 is required to remove the physical barriers, dangerous conditions and ADA violations that exist

 at the facility, including those set forth herein.

         19.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

 prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

 and expenses paid by the Defendant, pursuant to 42 U.S.C., §§ 12205 and 12217.

         20.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

 accessible to and useable by individuals with disabilities to the extent required by the ADA, and

 closing the subject facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

 injunction enjoining Defendant from continuing is discriminatory practices, ordering Defendant



                                                                                                       6
Case 0:19-cv-62089-RAR Document 1 Entered on FLSD Docket 08/20/2019 Page 7 of 7



 to remove the physical barriers to access and alter the subject facility to make it readily

 accessible to and useable by individuals with disabilities to the extent required by the ADA,

 closing the subject facility until the barriers are removed and requisite alterations are completed,

 and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation expenses

 incurred in this action.


                                                Respectfully submitted,



                                                s/ Lauren Wassenberg
                                                LAUREN WASSENBERG, ESQ.
                                                Attorney for Plaintiff
                                                Florida Bar No. 34083
                                                1825 NW Corporate Drive
                                                Suite 110
                                                Boca Raton, Florida 33431
                                                Ph: (561) 571-0646




                                                                                                     7
